Opinion by
JUDGE BERNARD
{1 Does proof that a defendant arranged for another person to purchase sexual services performed by a child satisfy the elements of the crime of trafficking in children? Based on the statute's plain language, we conclude that the answer to this question is "no." We further conclude that the prosecution must prove something else to satisfy those elements, such as showing that a defendant transferred physical or legal custody of the child to another person permanently or for a defined period in exchange for money or other consideration.
12 A jury convicted defendant, Dallas Cardenas, of trafficking in children and several other prostitution-related felonies. He contends in this appeal that the evidence submitted at trial was insufficient to satisfy the elements of the crime of trafficking in children. We agree with this contention. We therefore reverse his conviction for that crime, vacate that conviction and the sentence for that conviction, and remand the case to the trial court to enter a judgment of acquittal on that charge.
T3 But we disagree with defendant's argument that the trial court erred when it admitted evidence about a tattoo on his arm. Therefore, we affirm defendant's convictions © for pimping an adult, pimping a child, pandering a child, and inducing child prostitution.
I. Background
{4 The victim, a seventeen-year-old girl, met defendant, an eighteen-year-old man, at a rave in March 2010. They became friends. In May 2010, the victim spent some nights at defendant's apartment.
15 Defendant offered the victim a "business" proposition in which they would be partners. He suggested that he post advertisements on the Internet stating that the victim would provide massages. The callers who responded to the advertisements "would be expecting sex." The victim tacitly agreed to this business model.
T6 In May 2010, defendant arranged to post the first advertisement on an adult services website that referred to the victim as "Texas Girl." It stated: "My name is []. I love the city life and trying new things and meeting new people. I do front, back, and full body massage{[s], and I have the hands of a[lgloddess!" The advertisement added that persons interested in purchasing massages could call a telephone number. The number belonged to the victim's cellular telephone.
T7 Men started calling soon after the advertisement was posted. Defendant listened to the conversations on the telephone's speaker. He coached the victim to ask the callers to "talk dirty" to her in an effort to weed out undercover police officers. (Defendant apparently labored under the mistaken impression that police officers are not allowed to "talk dirty" in the course of their undercover investigations.) He also instructed her to tell the callers that her rates were $150 for one-half hour and $175 for one hour.
T8 The victim met with six or seven of these callers over the course of the next few days. A third person drove defendant and the victim to the place where the victim had arranged to meet the callers. She engaged in sex acts with each of these men. She then gave all the money that the men paid her to defendant, and he returned some of it to her.
{9 The victim invited one of her friends, who was eighteen years old, to stay with her at defendant's apartment. Defendant convinced the friend to participate in the criminal business, too, and the friend engaged in several acts of prostitution.
*433{ 10 The criminal business collapsed when the police arrested the friend during a sting operation. The friend's statements led the police to defendant, the victim, and others who were part of the business.
T11 A grand jury indicted defendant for the class two felony of trafficking in children because the victim was seventeen years old. It also indicted him for the class three felonies of pimping a child, pimping an adult, pandering a child, inducing child prostitution, and trafficking in adults.
12 At trial, the friend testified that, during the time when defendant was pimping her, she went with him to a tattoo parlor. Defendant got a tattoo on his forearm of the letters "MOB." Defendant told the friend that "MOB" meant "[mJoney [olver [blitch-es."
{13 Defendant's counsel objected to this testimony. He argued that it was irrelevant and "unduly prejudicial." The trial court overruled the objection.
{14 Defendant asked the trial court to enter a judgment of acquittal on the trafficking in children and trafficking in adults charges. He argued that the prosecution's evidence was insufficient as a matter of law to prove the elements of those offenses. The court denied this request. (The jury hung on the trafficking in adults charge during its deliberations. The prosecution later dismissed that charge.)
15 There are two jury instructions that are pertinent to our analysis. First, Instruction 16 listed the elements of the crime of trafficking in children:
1. That the defendant,
2. in the State of Colorado, between and including May 1, 2010, and May 22, 2010,
3. knowingly,
4. sold, exchanged, bartered, or leased a child under the age of 18 years, and
5. received any money or consideration for the child under the age of 18 years.
16 Instruction 20 provided the following definitions that defendant had requested:
"BARTER" is defined as exchanging goods or services without using money.
"LEASE" is defined as a contract by which one owning such property grants to another the right to possess, usel[,] and enjoy it for a specified period of time in exchange for periodic payment of a stipulated price, referred to as rent.
"SELL" is defined as to dispose of by sale.
"EXCHANGE" is defined as to part with, givel,] or transfer for an equivalent.
T 17 (The trial court overruled the prosecution's objections to these definitions. The prosecution has not filed a cross-appeal contesting that ruling.)
118 While the jury was deliberating, it asked the trial court the following questions, and the court gave the following answers:
* Question: "Does one human need to own or control another person to sell, exchangel,] barter[,] or lease [him or her]?"
Answer: "[The court] can only refer you to the definitions in [Instruction 20."
Question: "Is there a legal definition of trafficking?"
Answer: "Trafficking is defined by its elements as set forth in [Instruction 16]. That is the only definition [the court] can give you under the law."
1 19 The jury convicted defendant of trafficking in children, pimping an adult, pimping a child, pandering a child, and inducing child prostitution. The court sentenced him to eight years in prison for trafficking in children, a concurrent eight-year sentence for pimping an adult, and concurrent four-year sentences for pimping a child, pandering a child, and inducing child prostitution.
II. Trafficking in Children
120 Defendant contends that the trial court erred when it denied his motion for judgment of acquittal on the trafficking in children charge because the evidence was not sufficient to support a conviction on that charge. We agree.
{21 "[JJudgment of acquittal must be entered where the evidence is insufficient to support the jury's verdict of guilty." People v. Sprouse, 988 P.2d 771, 776 (Colo.1999); see *434also Crim. P. 29. Courts review this evidence "in the light most favorable to the prosecution." Dempsey v. People, 117 P.3d 800, 807 (Colo.2005). But, the evidence must be both "substantial and sufficient to support the defendant's guilt beyond a reasonable doubt." Id. (internal quotation marks omitted). We "review the record de novo to determine whether the evidence before the jury was sufficient both in. quantity and quality to sustain the convictions." Id.; Montes-Rodriguez v. People, 241 P.3d 924, 927 (Colo.2010).
122 And when the inquiry involves issues of statutory construction and application, we also review those issues de novo. Montes-Rodrigues, 241 P.8d at 927. In construing a statute, we strive to "effectuate the legislature's intent." Id. We first consider the "plain and ordinary meaning of the statutory language." People v. Voth, 2013 CO 61, ¶ 21, 312 P.3d 144 (internal quotation marks omitted). We refer to recognized dictionary definitions to determine the ordinary meaning of words. Griego v. People, 19 P.3d 1, 9 (Colo.2001). We avoid interpretations that would lead to "illogical or absurd result[s]." Frazier v. People, 90 P.3d 807, 811 (Colo.2004). And, where a provision exists as part of a "statutory scheme," it "must be understood, when possible, to harmonize the whole." BP Am. Prod. Co. v. Patterson, 185 P.3d 811, 818 (Colo.2008).
123 A person commits trafficking in children if he "[slells, exchanges, barters, or leases a child and receives any money or other consideration or thing of value for the child as a result of such transaction." § 18-8-502(1)(a), C.R.S.2018. A child is "a person under eighteen years of age." § 18-8-502(2). The statute does not define the terms "sell," "exchange," "barter," or "lease."
$24 We conclude that section 18-3-502's plain language prohibits the sale, exchange, barter, or lease of a child, but not the sale, exchange, barter, or lease of a child's services. We reach this conclusion for the following reasons.
125 The ordinary meaning of the verbs "gell," "exchange," "barter," and "lease" involves the transfer of a right of ownership or possession. See Voth, 1 21 (We first consider the "plain and ordinary meaning of the statutory language." (internal quotation marks omitted)); Griego, 19 P.3d at 9 (we refer to dictionary definitions to determine the ordinary meaning of words).
26 "Sell" means "[to transfer (property) by sale." Black's Law Dictionary 1391 (8th ed. 2004). "Sale" means "[the transfer of property or title for a price." Id. at 1864; accord § 4-2-106(1), C.R.S.2018 (The Uniform Commercial Code defines "sale" as "the passing of title from the seller to the buyer for a price."). The common usage of the term "sale" "refer[s] to a contract whereby the ownership of property is transferred from one person to another for a sum of money or other valuable consideration." State Dep't of Revenue v. Adolph Coors Co., 724 P.2d 1341, 1351 (Colo.1986) (Quinn, C.J., dissenting) (emphasis added). See also Wilson v. Frederick R. Ross Inv. Co., 116 Colo. 249, 257, 180 P.2d 226, 280 (1947) (sale means a contract between parties "to give and to pass rights of property for money").
T 27 "Exchange" means "[the act of transferring interests, each in consideration for the other." Black's Law Dictionary at 604. Common usage defines the word "exchange" to mean "the act of giving or taking one thing in return for another," or "the act of substituting one thing for another." Sternal v. Fagan, 989 P.2d 200, 202-08 (Colo.App.1999) (internal quotation marks omitted).
128 "Barter" means "(tlhe exchange of one commodity for another without the use of money." Black's Law Dictionary at 160.
129 "Lease" means "[tlo grant the possession and use of (land, buildings, rooms, movable property, ete.) to another in return for rent or other consideration[.]" Id. at 909. A lease "gives the right of possession of the property leased, and exelusive use or occupation of it for all purposes not prohibited by its terms." Am. Coin-Meter of Colo. Springs, Inc. v. Poole, 81 Colo.App. 316, 318, 503 P.2d 626, 627 (1972).
T 30 (These definitions do not differ in any significant way from the ones that the trial court read to the jury in this case.)
*435131 Applying the rules of grammar, these words are transitive verbs as they are used in section 18-8-502(1)(a). Their direct object is "a child." Thus, to prove that a defendant has violated section 18-8-502(1)(a), the prosecution must establish that the defendant sold a child, exchanged a child, bartered a child, or leased a child.
132 But the common usages of these verbs describe transactions involving property, and children are not property. No one, not even a parent, "owns" a child in the sense that one owns property. United States v. Fazal-Ur-Raheman-Fazal, 355 F.3d 40, 55 (1st Cir.2004) ("We ... have found nothing in the case law or legislative history [of a federal restitution statute] that characterizes children either as traditional restitution or as in-kind payments.... Children are not (property' nor is their transfer a 'service[.] "); In re Appeal in Maricopa Cnty. Juvenile Action No. J-75482, 111 Ariz. 588, 586 P.2d 197, 199 (1975) ("[CJhildren are not property of their parents whose control may only be interrupted by a finding of fault; on the contrary, ... children ... have special needs and rights ... protected by law."); Welch v. Welch, 195 S.W.3d 72, 78 (Tenn.Ct.App.2005) ("Children are not property and are not disposable as a matter of convenience. This truth is foundational to the statutory child support, custody, and adoption scheme developed by our legislature and applied by our courts.").
11 83 Indeed, the Thirteenth Amendment to the United States Constitution prohibits the "ownership" of human beings-slavery-throughout the United States See also Colo. Const. art. II, § 26 ("'There shall never be in this state ... slavery[]"); Civil Rights Cases, 109 U.S. 8, 20, 3 S.Ct. 18, 27 L.Ed. 885 (1883) (The Thirteenth Amendment "is not a mere, prohibition of State laws establishing or upholding slavery, but an absolute declaration that slavery or involuntary servitude shall not exist in any part of the United States.").
134 But the existence of these absolute prohibitions does not mean that the practice of buying and selling children has vanished in this country. Here are two examples:
e Desperate or unscrupulous parents may try to sell their children on a black market and thus avoid the legal adoption process. See In re Adoption of Baby Boy A, 236 P.3d 116, 122 (Okla.2010) ("Oklahoma has a strong public policy against buying or selling children for adoption."); In re Baby M. [109 N.J. 396], 587 A.2d 1227, 1241 (N.J.1988) ("The evils inherent in baby-bartering are loathsome for a myriad of reasons. The child is sold without regard for whether the purchasers will be suitable parents. The natural mother does not receive the benefit of counseling and guidance to assist her in making a decision that may affect her for a lifetime. In fact, the monetary incentive to sell her child may, depending on her financial cireum-stances, make her decision less voluntary. Furthermore, the adoptive parents may not be fully informed of the natural parents' medical history." (citations and footnote omitted)); Matter of Adoption of E.W.C. [89 Misc.2d 64], 389 N.Y.S.2d 743, 751-52 (N.Y.Sur.1976) (describing a "flourishing" interstate "baby-selling business in New York, Florida, Pennsylvania and Ohio"); Lynn D. Wardle, Porentlessness: Adoption Problems, Paradigms, and Parameters, 4 Whittier J. Child & Fam. Ad-voc. 323, 347 (2005) ("[One major concern about international adoptions is the potential for black market baby-selling, kidnapping, and trafficking in children." (internal quotation marks omitted));
e American or foreign child traffickers may sell orphaned or abandoned children into forced labor or sexual slavery. See United States v. King, 840 F.2d 1276, 1282-83 (6th Cir.1988) (describing contracts in which parents who left the compound of a religious cult would agree to "leave their children behind"); Rachel Stevens, The Trafficking of Children: A Modern Form of Slavery, Using the Alien Tort Statute to Provide Legal Recourse, 5 Whittier J. Child & Fam. Advoc. 645, 649-50 (2006) (after the 2004 tsunami decimated parts of Asia, "predators" exploited the desire of Americans to adopt displaced children, and these predators also "ex-ploitled] the children by sending them to be domestic servants, sex slaves, and pros*436titutes, as well as other forms of involuntary servitude and slavery"); Jorene Soto, Show Me the Money: The Application of the Asset Forfeiture Provisions of the Trafficking Victims Protection Act and Suggestions for the Future, 28 Penn. St. Int'l L. Rev. 365, 865 (2004) ("Trafficking in persons, a modern-day type of slavery in which people, especially women and children, are sold into forced labor and sexual servitude, is a financially lucrative crime that is prevalent throughout the world."); Holly C. Kennard, Curtailing the Sale and Trafficking of Children: A Discussion of the Hague Conference Convention in Respect of Intercountry Adoptions, 14 U. Pa. J. Int'l Bus. L. 623 (1994) (discussing international efforts to curtail a "small but thriving 'baby black market' ").
135 Based on the foregoing authority and on our analysis of the common usage of the words, "sale," "exchange," "barter," and "lease," we conclude, as did the Maryland Court of Appeals when interpreting a similar statute, that Colorado's trafficking in children statute "ordinarily reaches the consent to a transfer of the physical and legal custody of a child for money." State v. Runkles, 326 Md. 384, 605 A.2d 111, 120 (1992).
186 The evidence in this case de-seribed a transaction that is different from those that we have listed above involving the practice of buying and selling children. Defendant arranged for the seventeen-year-old victim to provide sexual services. In doing so, he advertised, facilitated, and profited from those services. As a result, the jury convicted him of pimping a child, pandering a child, and inducing child prostitution.
137 But the evidence does not establish that he "sold," "exchanged," "bartered," or "leased" the victim. The Internet advertisement did not state that the victim was for sale, exchange, barter, or lease. Rather, it stated that the victim would provide a service by "dofing] ... massage." And the evidence showed that, when the victim met with the callers, they agreed only to purchase that service; they did not obtain any right to "possess" her.
138 In other words, there is no evidence that defendant facilitated the transfer of the victim's physical or legal custody to the callers. See id. at 120. Therefore, the evidence presented at trial was not "sufficient both in quantity and quality," see Dempsey, 117 P.3d at 807, to prove beyond a reasonable doubt that defendant committed the crime of trafficking in children.
189 When we view it as a whole, the statutory scheme of "human trafficking and slavery" defined in, and prohibited by, title 18, article 3, part 5 of Colorado's Revised Statutes, supports this conclusion. Section 18-3-503, C.R.S.2018, which prohibits coercion of involuntary servitude, expressly prohibits a person from "coere[ing] another" to "perform labor or services." If the legislature intended for the trafficking in children statute to apply to services, it would have said so, as it has in section 18-38-5038. See BP Am. Prod. Co., 185 P.8d at 818.
1 40 We also note that the language used in Colorado's trafficking in children statute is unusual when compared to the language used in other jurisdictions' child trafficking statutes. Most of these statutes prohibit a person from "recruiting," "enticing," "soliciting," "inducing," "threatening," or "transporting" a child for sexual purposes, or otherwise "benefitting from" any of those acts if they were committed by another. See 18 U.S.C. § 1591 (2008); Ala.Code §§ 18A-6-150 to - 160 (2014); Alaska Stat. §§ 11.66.110 to .1835 (2014); Ariz.Rev.Stat. Ann. §§ 13-1806 to - 1308 (2014); Ark.Code Ann. §§ 5-18-101 to 104 (2014); CalPenal Code §§ 2386 to 286.12 (2014); Conn. Gen.Stat, § 582-1922 (2014); Del.Code Ann. tit, 11, § 787(b)(2) (2014); D.C.Code §§ 22-1881 to -1886 (2014); Fla. Stat. § 787.06 (2014); Haw.Rev.Stat. §§ 707-780 to -782 (2014); Idaho Code Ann. §§ 18-8601 to -8603 (2014); 720 III. Comp. Stat. 5/ 10-9 (2014); Ind.Code § 35-42-8.5-1 (2014); Iowa Code §§ TI0A.1l to 2a (2014); Kan. Stat. Ann. § 21-5426 (2014); Ky.Rev.Stat. Ann. § 529.100 to .110 (West 2014); La.Rev. Stat, Ann. § 14:46.2 (2014); Me.Rev.Stat. Ann. tit 17-A, §§ 852-858 (2014); Mass. Gen. Laws. ch. 265, § 50 (2014), Mich. Comp. Laws. §§ 750.462a to 462j (2014); Minn.Stat. § 609.322 (2014); Miss.Code Ann. *437§ 97-3-54.1(2014);, Mo.Rev.Stat, § 566.212 (2014); Mont.Code Ann. §§ 45-5-305, 306, 310 (2014); Neb.Rev.Stat. §§ 28-880 to -831 (2014); N.H.Rev.Stat. Ann. § 633:7 (2014); N.J. Stat. Ann. § 2C: 183-8 (2014) NM. Stat. Ann. § 30-52-1 (2014); N.Y. Penal Law § 230.34 (McKinney 2014); N.C. Gen.Stat. §§ 14-48.10 to -48.20 (2014), N.D. Cent. Code § 12.1-40-01 to -40-02 (2014); Ohio Rev.Code Ann. § 2905.32 (West 2014); Okla. Stat. tit, 21, §§ 865 to 869 (2014); Or.Rev. Stat. § 168.266 (2014); 18 Pa. Cons.Stat. §§ 3001 to 3002 (2014); RI. Gen. Laws § 11-67-3 (2014); S.CG.Code Ann. §§ 16-3-2010 to ~2020 (2014); S.D. Codified Laws § 2249-1 to -3 (2014); Tenn.Code Ann. § 39-13-8309 (2014); Tex. Penal Code Ann. § 20A.01 to .08 (West 2018); Utah Code Ann. § 76-5-308 to -810 (West 2014); Vt. Stat. Ann. tit, 18, §§ 2651 to 2653 (2014); Wash. Rev.Code § 9A.40.100 (2014); W. Va.Code § 61-2-17 (2014), Wis. Stat. § 940.302 (2014); Wyo. Stat. Ann. § 6-2-701 to -706 (2014).
{41 Colorado's statute does not include such language. This difference led one commentator to observe that Colorado's "odd" trafficking in children statute "may not ... adequately capture[ ] all instances of domestic minor sex trafficking, which involves the sale of commercial sex rather than the sale of the actual child." Tessa L. Dysart, The Protected Innocence Initiative: Building Protective State Law Regimes for America's Sex-Trafficked Children, 44 Colum. Hum. Ris. L.Rev. 619, 649, 670 (2018).
[ 42 We would reach the same result even if we were to conclude that the language of the statute is ambiguous. If statutory language is ambiguous, we may consider the statute's "legislative history and declarations of purpose" to determine the legislature's intent. People v. Sexton, 296 P.3d 157, 161 (Colo.App.2012).
43 The legislature enacted the predecessor to section 18-8-502 in 1977. Ch. 280, sees. 1-3, § 18-6-402, 1977 Colo. Sess. Laws 981. The elements of the crime, which we have already discussed in detail, have not changed in the intervening thirty-seven years.
T 44 The sponsor of the bill that led to this statute explained that there were two reasons for the proposed law. First, he de-seribed events in Colorado Springs in which a couple had "leased" their nine-year-old son to a man several times over a period of three years for "sexual purposes." The man paid the parents cash, and he then travelled around the country with the child. Once the parents had spent all the money that the man had given them, the man returned the child. The man later asked the parents if he could "have the child again"; he gave them more money; and he again took possession of the child. The child spent "months" with the man during those three years.
145 Second, the sponsor stated that the statute would also apply if a person "were to sell a child into bondage" or "leas[e] [a child] for hard work or slave labor." He added that "[alpparently there is no law in [any state in] the United States ... that outlaws the sale or leasing of children, and I think perhaps there ought to be."
146 This legislative history supports our analysis. It makes clear that the legislative purpose for the statute was to prohibit persons from transferring physical or legal custody of children to others, temporarily or permanently, in exchange for money or other consideration.
4 47 Because we conclude that the evidence in the record does not support defendant's conviction for trafficking in children, we reverse and vacate that conviction and sentence, and we remand this case to the trial court to enter a judgment of acquittal on that charge. As a result, we need not address defendant's other arguments related to that charge.
148 (Our holding will not reduce defendant's sentence because the trial court imposed the eight-year sentence for trafficking in children concurrently with the eight-year sentence for pimping an adult and with the four-year sentences for pimping a child, pandering a child, and inducing child prostitution. And defendant did not ask us-probably for that reason-to order the trial court to resentence him.)
III. Tattoo Evidence
{49 Defendant contends that the trial court erred when it admitted evidence about his tattoo. We disagree.
*438150 We review a trial court's evidentiary rulings for abuse of discretion. People v. Ibarra, 849 P.2d 38, 38 (Colo.1998). "In deciding issues of admissibility, a trial court has broad discretion to determine the relevancy of evidence, its probative value and its prejudicial impact." Kaufman v. People, 202 P.3d 542, 553 (Colo.2009) (internal quotation marks omitted). A trial court abuses its discretion when its ruling is "manifestly arbitrary, unreasonable, or unfair." People v. Stewart, 55 P.3d 107, 122 (Colo.2002).
151 Al relevant evidence is admissible unless prohibited by constitution, statute, or court rule. CRE 402; Kaufman, 202 P.8d at 552; People v. Cordova, 298 P.3d 114, 118 (Colo.App.2011). Relevant evidence is "evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence." CRE 401. Evidence of a defendant's tattoos may be relevant to that defendant's intent and motive: See People v. Skinner, 58 P.3d 720, 728 (Colo.App.2002) (tattoo evidence was relevant because it "made it more probable that [the] defendant possessed the [requisite] intent" and "pro-vid[ed] an explanation for [the] defendant's actions").
152 But relevant evidence "may be exeluded if its probative value is substantially outweighed by the danger of unfair prejudice." CRE 403. "All effective evidence is prejudicial in the sense that it is damaging to the party against whom it is being offered." People v. Fasy, 813 P.2d 797, 800 (Colo.App.1991), rev'd on other grounds, 829 P.2d 1314 (Colo.1992). And such evidence is only excluded where it has "some undue tendency to suggest a decision on an improper basis, commonly an emotional basis, such as bias, sympathy, hatred, contempt, retribution, or horror." Id. In reviewing whether evidence should have been excluded under CRE 408, "we must assume the maximum probative value that a reasonable factfinder might give to the evidence and the minimum unfair prejudice that might reasonably be expected." Skinner, 53 P.8d at 728.
153 Under CRE 404(b), evidence of defendant's "other acts" is "not admissible to prove the character of a person in order to show that he acted in conformity therewith." But evidence of other acts "that are part and parcel of the criminal episode is admissible as res gestae." People v. Martinez, 24 P.3d 629, 633 (Colo.App.2000) ("Res gestae evidence provides the fact-finder with a full and complete understanding of the events surrounding the erime and the context in which the charged crime occurred, including events closely related in time and nature to the charged offense."); see also People v. Quintana, 882 P.2d 1366, 1373 (Colo.1994). And res gestae evidence is not subject to CRE 404(b). Martinez, 24 P.3d at 633; Quintana, 882 P.2d at 1373.
1] 54 We note that neither the prosecution nor the trial court relied on CRE 404(b) as the basis for admitting the evidence of defendant's tattoo. And defendant's only objection at trial was that the evidence was irrelevant and "unduly prejudicial." On appeal, defendant provides alternative arguments concerning this evidence: (1) this evidence was not admissible because it was not relevant and because "its prejudicial effect outweighed" its "minimal" probative value; and (2) under CRE 404(b), "[alny relevance ... depended on an intermediate inference that [defendant] had bad character."
155 We conclude that the tattoo evidence was relevant, that it was res gestae rather than CRE 404(b) evidence, and that it was not unduly prejudicial for two reasons.
156 First, the victim's friend testified that she was with defendant when he got the tattoo during the same period when the vie-tim and the friend were engaged in defen'dant's prostitution ring. The friend stated that defendant told her the tattoo meant "[mJoney [oJver [blitches." And the prosecution argued at trial that the term "money over bitches" showed that defendant had a "calculated plan to exploit" the victim and her friend, that he "put a price tag" on them, and that the phrase was "a sex trafficker's motto." Thus, the evidence
® tended to increase the jury's understanding of the events surrounding the crimes and the context in which those *439crimes occurred, see Martinez, 24 P.3d at 688;
® was "closely related in time and nature to the charged offense[s]" of pimping and trafficking of the victim and her friend, id.;
e "provide[d] the fact-finder with a full and complete understanding of the events surrounding the crime and the context in which the charged crime occurred," id.; and
® tended to make proof of defendant's intent "more probable than it would be without the evidencel[,]" CRE 401; Skinner, 58 P.3d at 728.
157 Second, the evidence of the tattoo had "little, if any, prejudicial effect" because
® the tattoo merely depicted the letters "MOB" on defendant's arm, and there is no evidence in the record indicating that defendant was a gang member or otherwise affiliated with organized crime. See People v. Dunlap, 975 P.2d 723, 744 (Colo.1999) (tattoo evidence "had little, if any, prejudicial effect, for it depicted simply a horse's head beneath the words 'Crazy Horse.'"); and
® the fact that the jury knew that defendant had the letters "MOB" tattooed on his arm does not suggest that the jury made its decision based on "bias, sympathy, hatred, contempt, retribution, or horror." See Fasy, 818 P.2d at 800.
158 Therefore, because we conclude that the trial court's decision to admit the friend's testimony about the tattoo was not error, we affirm defendant's convictions for pimping an adult, pimping a child, pandering a child, and inducing child prostitution.
IV. Conclusion
159 The judgment is reversed in part and affirmed in part, the conviction and sentence for trafficking in children are vacated, and the case is remanded to the trial court to enter a judgment of acquittal on the charge of trafficking in children.
JUDGE GRAHAM concurs.
JUDGE BERGER, specially concurs.